Citation Nr: 1024835	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946, including combat service during World War II, and his 
decorations include the Combat Infantryman Badge and Purple Heart 
Medal.  He died in August 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision, in which the RO 
denied the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  The appellant perfected an 
appeal to the denial of the claim for entitlement to service 
connection for the cause of the Veteran's death.

In May 2010, the appellant testified during a Travel Board 
hearing before the undersigned Acting Veterans Law Judge at the 
RO; a copy of the hearing transcript is in the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause 
of death as pulseless electrical activity arrest.

2.  At the time of the Veteran's death, service connection was in 
effect for psychophysiological gastrointestinal (GI) reaction, 
rated as 50 percent disabling; gunshot wound (GSW) with fracture 
of the right tibia and shortening of the leg, rated as 30 percent 
disabling; old osteomyelitis, rated 20 percent disabling; a scar 
due to GSW to the left leg, Muscle Group XI, rated 20 percent 
disabling; and scars at donor site grafts of both legs, rated as 
noncompensable; for a combined disability rating of 80 percent, 
as of August 1, 1967.  From that date, the Veteran was entitled 
to a total rating based on individual unemployability (TDIU).

3.  The medical evidence shows that the Veteran's service-
connected psychiatric disability contributed substantially and 
materially in causing his death.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the criteria for 
service connection for the cause of the Veteran's death are met.  
38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the appellant's claim of 
service connection for the cause of the Veteran's death.  As 
such, no discussion of VA's duty to notify or assist is 
necessary.

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 C.F.R. 
§ 3.303(d).

When service connection for a disability or death is sought, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, his military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 
3.303(a).

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

Given its review of the record, and resolving all doubt in the 
appellant's favor, the Board finds that the evidence is in favor 
of the appellant's claim for service connection for the cause of 
the Veteran's death.

The Veteran's service personnel records reflect that he was 
awarded the Combat Infantry Badge the Purple Heart Medal.  On 
January 5, 1944, at San Vittore, Italy, the Veteran sustained a 
complete, compound, comminuted fracture to the right tibia and a 
moderately severe perforating GSW to the left calf, when struck 
by enemy machine gun bullets in both legs for which he received 
substantial in-service care prior to his discharge.  

In August 1963, the Veteran was initially diagnosed with 
psychoneurotic anxiety reaction.  A March 1966 VA examiner 
recharacterized this disorder as psychophysiological GI reaction.  
By a May 1966 rating decision, the Veteran was awarded service 
connection for psychophysiological GI reaction and assigned an 
initial 30 percent rating, effective December 27, 1965.  
Beginning in January 1967, the Veteran was hospitalized for his 
service-connected psychiatric disorder.  In a March 1967 rating 
decision, the RO awarded him a temporary total rating for 
hospitalization.  Following his discharge from the VA hospital, 
by a September 1967 rating decision, the Veteran was assigned a 
50 percent rating for psycho-physiological GI reaction and was 
awarded a TDIU as he was deemed unemployable due to this service-
connected psychiatric disability.  Subsequently, an October 2005 
VA psychological evaluation report reflects that the Veteran's 
PTSD symptoms were currently untreated.

The Veteran died in August 2006.  His certificate of death lists 
the immediate cause of death as pulseless electrical activity 
arrest.  No autopsy was performed.  At the time of the Veteran's 
death, service connection was in effect for psycho-physiological 
GI reaction, rated as 50 percent disabling; GSW with fracture of 
the right tibia and shortening of the leg, rated as 30 percent 
disabling; old osteomyelitis, rated 20 percent disabling; a scar 
due to GSW to the left leg, Muscle Group XI, rated 20 percent 
disabling; and scars at donor site grafts of both legs, rated as 
noncompensable; for a combined disability rating of 80 percent, 
as of August 1, 1967.  From that date, the Veteran was found to 
be entitled to a TDIU.

In various statements and during her Board hearing, the appellant 
contended that the Veteran's death was caused by his service-
connected psychiatric disorder.  In support, she provided two 
articles-one about the far reaching effects of PTSD and the 
second about research linking postwar trauma to future heart 
disease.  She also provided a May 2008 statement from the 
Veteran's treating cardiologist, P. A. G., M.D.  In that 
statement, Dr. P. A. G. indicated that the Veteran had been under 
his care from 1991 until his death in August 2006.  At the time 
of his death, the Veteran had had a long-standing history of 
coronary disease that pre-dated the physician's evaluation of 
him, with a history of an SVT, coronary disease, hypertension, 
and chronic obstructive pulmonary disease.  Dr. P. A. G. added 
that the Veteran had informed him of his World War II injuries, 
including being shot in the legs by a German machine gun.  The 
Veteran's cardiologist believed that this contributed a great 
deal to his subsequent medical problems and that the Veteran 
carried a diagnosis of PTSD, which had a significant impact on 
ultimately his other morbidities, including the Veteran's 
hypertension and coronary disease.  Dr. P. A. G. concluded that 
it is as likely as not that the PTSD suffered by the Veteran over 
the many years was the final cause of his death. 

This statement, the only probative medical opinion of record, 
reflects that the Veteran's service-connected psychiatric 
disorder and residuals of GSWs sustained as a result of combat 
duty during World War II contributed substantially or materially 
to his ultimate demise.

Under the circumstances of this case, and with resolution of all 
reasonable doubt in the appellant's favor, the Board finds that 
the criteria for service connection for the cause of the 
Veteran's death are met.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


